Title: To James Madison from William Pinkney, 21 December 1807
From: Pinkney, William
To: Madison, James



private
Dear Sir
London. Decr. 21st. 1807.

I have just received your private Letter of the 21st. or 24th. (I know not which) of October.  It is a press Copy and unfortunately so defectively taken that to my great Regret I can read only parts of it.  The first paragraph is quite intelligible, and I feel greatly obliged to you for your kind attention to the Subject of it.  It gives me sincere pleasure that the President sees nothing unreasonable in my Anticipation of an outfit.
I ought not perhaps to have been quite so scrupulous of writing to you on public Affairs during the Existence of the joint Mission; but you will do me the Justice to believe that the Scruple was sincerely felt and yielded to frequently with great Reluctance.  You will now have Reason, perhaps, to complain of me for writing rather too much than too little.  I shall, however, continue in general to mark my Letters "private," by which their Freedom & Frequency will be rendered innocent at least, if they shall not be useful.
You will find that I have been careful to send you by every opportunity News Papers, Pamphlets &c, since Mr. Monroe’s Departure; as indeed I sometimes ventured to do before.  May I beg that those from the United States may be sent with more Regularity?  I ought to remark that a pamphlet, favorable to British pretensions and decrying our own, is no sooner published in America than it finds its way across the Atlantic, gets into general Circulation here, and is quoted praised and sometimes republished; whereas those of an opposite Description either do not arrive at all or come too late.  Some Pamphlets of a most pernicious kind, having a British Character strongly stamped upon them, have lately been imported from the U. S. and are advertized for Republication by English Booksellers.  I should have been glad to see the Antidote accompanying the Poison.  I am a sincere Friend to peace with all the World, while it can be preserved with Honour; but the strange Productions to which I allude not only dishonour & betray the Cause of our Country, but tend, if read in G. B., to produce a Temper unfriendly to accomodation, and thus, while they inveigh against War, contribute to produce it.  The Effect of these Works is greatly assisted by the Wonderful Ignorance which has prevailed, & still prevails, among all Ranks of people in G. B. relative to the reciprocal Conduct of France & the U S. towards each other.  The President’s Message has, for that Reason only, been almost universally misapprehended.  Even our best Friends have mistaken & complained of it.  In the Course of my private Intercourse (as well with the opposition as with the Friends of Ministers) I have done all that was consistent with Discretion to give more correct Notions on this Subject; but the Press only can remove completely the prevailing Error, and to that Expedient it wd. be improper that I should have Recourse.  Some of the most distinguished Men in England, however, have been referred to Gen. Armstrong’s Letter to the French Minister of Marine & the Answer of that Minister, as published in the American Newspapers during the last Winter, and to our Convention with France; and may perhaps do what I cannot.  Their own Newspapers prove in part the practice (even now) under the French Decree of Nov. 1806; and it is well known to many persons here (notwithstanding the general Ignorance) that France has never acted & does not at this Time act upon the parts of the Decree which might seem intended for external operation as Maritime Rules.
There are Rumours of a Schism in the Cabinet (relative to the Catholics) but I am told by a Member of the late Admn. that it will come to nothing.
For the Emigration of the Royal Family of Portugal & for the British Answer to the Russian Declaration I refer you to the Newspapers herewith sent.  I have the Honor to be with sincere Attachment Dear Sir Your most ob. Servt.

Wm. Pinkney

